DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2 and 4-5  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The term “substantially” in claims 2 and 5 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner suggests removing the term “substantially” from claims 2 and 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pickel et al (US 2003/0038117).
Regarding claim 1, Pickel discloses a vibration assisted wire machining device (Fig. 1) for providing vibration assistance when it performs wire machining on a workpiece, the vibration assisted wire machining device including: 
a metal wire (Fig. 1 #12 thin erosion wire) for performing wire machining on the workpiece; 
(Fig. 1 #122 fastening end of the erosion wire) for allowing the metal wire to extend to the workpiece, and having a first axial direction and a second axial direction that intersect ([0015] lines 3-8 ---“ The erosion wire 12 vibrates in a second vibration mode with two vibration nodes, one vibration node again being located on the fastening end 122 of the erosion wire 12, while the other vibration node develops at or near the free end, that is, the machining tip 121, of the erosion wire 12.”) ; 
a first axis oscillator (Fig. 1 #14 actuator) combined with the core vibration structure (Fig. 1 #122 fastening end of the erosion wire), for providing the metal wire with a first sinusoidal vibration in the first axial direction of the core vibration structure to make the metal wire vibrate along the first axial direction (Abstract ---“A preferred apparatus for performing the method has a fastening unit (13), which receives the end (122) of the erosion wire (12) and which is driven by two actuators (14, 15) to execute a separate oscillating displacement along an x axis and a y axis (FIG. 1).”); 
a second axis oscillator (Fig. 1 #15 actuator) combined with the core vibration structure (Fig. 1 #13 fastening unit), for providing the metal wire with a second sinusoidal vibration in the second axial direction of the core vibration structure to make the metal wire vibrate along the second axial direction (Abstract ---“A preferred apparatus for performing the method has a fastening unit (13), which receives the end (122) of the erosion wire (12) and which is driven by two actuators (14, 15) to execute a separate oscillating displacement along an x axis and a y axis (FIG. 1).”), 
wherein there is always a phase difference of 90 degrees between the first sinusoidal vibration and the second sinusoidal vibration, making the first axis oscillator ([0013] lines 6-10 ---“For instance, to attain a bore hole of circular cross section, as is shown in FIG. 4, the vibration excitations in the two orthogonal axes x, y are performed with the same amplitude and with a phase displacement of 90.degree..”).
Regarding claim 2, Pickel teaches the vibration assisted wire machining device as appears above (see the rejection of claim 1), and Pickel further teaches wherein: the first sinusoidal vibration has the same amplitude of waveform as the second sinusoidal vibration, the first sinusoidal vibration has a first displacement, and the second sinusoidal vibration has a second displacement; wherein, the first axial direction and the second axial direction are intersected vertically, making the first displacement and the second displacement synchronously drive the wire machining part of the metal wire via the core vibration structure to move on a substantially circular trajectory with a radius of the amplitude ([0013] lines 6-10 ---“For instance, to attain a bore hole of circular cross section, as is shown in FIG. 4, the vibration excitations in the two orthogonal axes x, y are performed with the same amplitude and with a phase displacement of 90.degree..”).
Regarding claim 3, Pickel teaches the vibration assisted wire machining device as appears above (see the rejection of claim 1), and Pickel further teaches wherein the vibration assisted wire machining device further including: a machining shaft (Fig. 1 #121 machining tip) and a vibration carrier (Fig. 1 #13 fastening unit), wherein the metal wire (Fig. 1 #12 thin erosion wire) is extended from the machining shaft (Fig. 1 #121 machining tip) towards the intersection of the first axial direction and the second axial direction and through the vibration carrier (Fig. 1 #13 fastening unit), and wherein the (Fig. 1 #13 fastening unit) is connected to the machining shaft (Fig. 1 #121 machining tip), and carries the core vibration structure (Fig. 1 #122 fastening end of the erosion wire), the first axis oscillator (Fig. 1 #14 actuator) and the second axis oscillator (Fig. 1 #15 actuator).
Regarding claim 4, Pickel teaches the vibration assisted wire machining device as appears above (see the rejection of claim 2), and Pickel further teaches wherein the vibration assisted wire machining device further including: a machining shaft (Fig. 1 #121 machining tip) and a vibration carrier (Fig. 1 #13 fastening unit), wherein the metal wire (Fig. 1 #12 thin erosion wire) is extended from the machining shaft (Fig. 1 #121 machining tip) towards the intersection of the first axial direction and the second axial direction and through the vibration carrier (Fig. 1 #13 fastening unit), and wherein the vibration carrier (Fig. 1 #13 fastening unit) is connected to the machining shaft (Fig. 1 #121 machining tip), and carries the core vibration structure (Fig. 1 #122 fastening end of the erosion wire), the first axis oscillator (Fig. 1 #14 actuator) and the second axis oscillator (Fig. 1 #15 actuator).
Regarding claim 5, Pickel teaches the vibration assisted wire machining device as appears above (see the rejection of claim 1), and Pickel further teaches wherein the vibration carrier (Fig. 1 #13 fastening unit) further includes a weight structure (Fig. 1 #s 19 and 20 compression springs) for making the center of gravity of the vibration carrier substantially identical in position to the center of the metal wire on the core vibration structure so as to maintain the stability of vibration assisted wire machining device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pickel et al (US 2003/0038117) as applied to claim 1, in view of Jang et al (US 20160016243).
Regarding claim 7, Pickel teaches the vibration assisted wire machining device as appears above (see the rejection of claim 1), but does not teach further including: supply of a machining fluid to the workpiece, wherein the machining fluid includes abrasive slurry formed of hard abrasive grains for providing bi-axial vibration assisted cutting or grinding during the wire machining on the workpiece.
Jang teaches further including: supply of a machining fluid to the workpiece, wherein the machining fluid includes abrasive slurry formed of hard abrasive grains ([0005] ---“In order to fabricate a silicon ingot, a mechanical method, which sprays a slurry containing an abrasive (silicon carbide particles) mixed with cutting oil on a wire and cuts the silicon ingot by a friction between sprayed particles and the silicon ingot, or coats the wire with the abrasive, and rubs the coated wire against the silicon ingot to cut the silicon ingot, is used to fabricate a wafer.”) for providing bi-axial vibration assisted cutting or grinding during the wire machining on the workpiece.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire machining device of Pickel by incorporating the abrasive machining fluid as taught by Jang for the purpose of aiding in the removal of material during the machining process.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose, teach, or suggest wherein: the vibration carrier includes an upper chamber and a lower chamber, wherein the core vibration structure is received in the upper chamber, and the first axis oscillator and the second axis oscillator are located in the upper chamber and combined with the core vibration structure; 

The closest prior art would be Kimura et al (US 2004/0026379). Kimura teaches the lower chamber includes: a machining fluid inlet structure, a machining fluid guide structure, and a machining fluid outlet structure, the machining fluid guide structure has 
However, Kimura does not teach wherein, the upper chamber includes a drainage channel, the drainage channel is for draining off liquid in the upper chamber so as to prevent liquid from staying in the upper chamber and affecting operation of both the first axis oscillator and the second axis oscillator.
Neither primary reference Pickel et al (US 2003/0038117) nor secondary reference Jang et al (US 2016/0016243) teach the upper chamber includes a drainage channel, the drainage channel is for draining off liquid in the upper chamber so as to prevent liquid from staying in the upper chamber and affecting operation of both the first axis oscillator and the second axis oscillator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761